ACCEPTED
                                                                                                01-14-00393-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           6/8/2015 12:53:52 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                     IN THE COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS
                                                                           FILED IN
LARRY THOMAR DORAL                           §                      1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
Appellant                                    §            Case No. 01-14-00393-CR
                                                                    6/8/2015 12:53:52 PM
                                             §            Trial CourtCHRISTOPHER
                                                                      Case No. 1393714
                                                                                    A. PRINE
v.                                           §            351 District Court
                                                              ST            Clerk
                                             §            Harris County, Texas
STATE OF TEXAS                               §
Appellee                                     §

                         MOTION TO DISMISS APPEAL

       Appellant Larry Thomar Doral, through counsel, moves the Court to permit him
to dismiss his appeal of the above cases for the following reasons:

        Mr. Doral does not believe the appeal will be successful and believes the dismissal
is in his best interest so that he can transfer to TCDJ in order to receive his state
identification number and prepare for his next parole interview.

       This Court abated Mr. Doral’s appeal and ordered the trial court to hold hearing
on the issues of whether Mr. Doral wished to pursue his appeal and, if so, whether
appellate counsel had abandoned the appeal. The outcome of that hearing, held March
19, 2015, was the appointment of this office to Mr. Doral’s case and the withdrawal of
Arden Morley.

       Bob Wicoff, of this office, spoke to Mr. Doral at the hearing and advised him that
his appeal was not viable, due to his plea of true to the state’s motion to adjudicate. Mr.
Doral previously had been interviewed by a parole officer in Harris County Jail and had
heard nothing from the Parole Board. He wishes to transfer to TDCJ as soon as possible
so he can get his State ID number and prepare for his next parole review.

      Mr. Doral’s letter requesting that this office move to dismiss his appeal is attached.

      In view of the above, Mr. Doral asks this Court to dismiss his appeal.

                                         Respectfully submitted,

                                         ALEXANDER BUNIN
                                         Chief, Harris County Public Defender’s Office
                                        /s/ Melissa Martin
                                        _________________________________
                                        MELISSA MARTIN
                                        Assistant Public Defender
                                        TX. Bar No. 24002532
                                        1201 Franklin St., 13th Fl.
                                        Houston, TX 77002
                                        email: melissa.martin@pdo.hctx.net
                                        713/274-6709 Fax 713/437-4319




                           CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on June 8, 2015.


                                        /s/Melissa Martin
                                        __________________________
                                        Melissa Martin